Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election with traverse of Group I and Species A, claims 1-6, filed on 12/14/2021 is acknowledged. The traversal is on the ground that the examiner has not shown it would be an undue burden to examine all the pending claims. This is not found persuasive because the issue as to undue burden to examiner is for national applications, but it is not used for PCT national stage (371) applications. For PCT national stage applications, restriction is based upon unity of invention; restriction of a national stage application does not take into account whether or not the burden on the examiner.  According to the previously office action, the restriction based on the lack of unity analysis is proper and made final. Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claims 1-6 are currently under examination on the merits. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-6 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 and 8-9 of copending Application No. 17/273824 (US PUB 20210348056).  Although the conflicting claims are not identical, they are not patentably distinct from each other because copending application claims a polymerizable liquid crystal compound having a general chemical formula reads upon instantly claimed chemical formula I. Therefore, it would have been obvious that the instantly claimed invention is unpatentable over the co-pending application No. 17/273824. 

Claim objection
Claim 1 is objected to because of the following informalities: “P  a polymerizable group” should read “P is a polymerizable group”. This objection is applicable to all occurrences in the claims.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities: “at least one benzene ring is are substituted by…” should read “at least one benzene ring is substituted by…”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: “r4, r5, r6 “should read “r4 and r5”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al (US 4,256,844, ‘844 hereafter).
Regarding claim 1, ‘844 discloses a compound represented by following chemical formula (C8, L20 to L25): 

    PNG
    media_image1.png
    159
    551
    media_image1.png
    Greyscale

The formula reads upon instantly claimed formula I, wherein, P is a polymerizable group, Sp is a spacer group, A1 and A2 each is benzene group, and Z1 is C(CH3)2, R is P-Sp-, z is 1, and the benzene is substituted with L11 being –CH2-O-CH3.
Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriuchi et al (WO 2014/142168, of record, ‘168 hereafter).
Regarding claims 1 and 5-6, ‘168 discloses a compound represented by following chemical formula (page 10, [0021]): 

    PNG
    media_image2.png
    131
    774
    media_image2.png
    Greyscale

The formula reads upon instantly claimed formula I, wherein, P is a (meth)acrylate being a polymerizable group satisfying limitations of the present claim 5, Sp is a spacer group satisfying limitations of the present claim 6, A1 and A2 each is benzene group, and Z1 is C(CH3)2, R is P-Sp-, z is 1, and the benzene is substituted with L11 being –CH2-O-CH3. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Moriuchi et al (WO 2014/142168, of record, ‘168 hereafter).
Regarding claims 1-6, ‘168 discloses a compound represented by following chemical formula ([0010]): 

    PNG
    media_image3.png
    174
    484
    media_image3.png
    Greyscale

Wherein Py1 and Py2 can be a (meth)acrylate being a polymerizable group (0010], [0017]) satisfying the present claim 5,  S1 and S2 each can be a single bond or a spacer group satisfying limitations as recited in the present claim 6, L-M-R can be a following groups ([0019] satisfying the present claims 2-4:

    PNG
    media_image4.png
    184
    533
    media_image4.png
    Greyscale

and these aromatic ring can preferably be substituted by  –CH2-O-CH3 as exemplified by specific chemical structures as listed in paragraph [0021]) which satisfy the chemical formulae as recited in the present claims 2-4. ‘168 does not specifically name a single embodiment wherein one of S1 or S2 being a single bond. However, ‘168 discloses each of S1 and  S2 can be a single bond to link the polymerizable group Py1 and Py2. Therefore, it would have been obvious to a person of ordinary skill in the art to have used any spacer groups suggested by the reference, including S1 and S2 being a single bond, thereby arriving at the presently claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/RUIYUN ZHANG/Primary Examiner, Art Unit 1782